Mobley, Justice.
Whereas the Supreme Court of the United States did by judgment of that court entered on May 24, 1965, reverse the judgment of this court in Walker v. State, 220 Ga. 415 (139 SE2d 278), wherein this court had affirmed the judgment of the Superior Court of Fulton County convicting the defendant of a misdemeanor, to wit, the violation of the anti-trespass law (Ga. L. 1960, p. 142, Code Ann. § 26-3005) of this State, the judgment of this court is vacated and the judgment of the trial courtis reversed.

Judgment reversed.


All the Justices concur.